Citation Nr: 0608407	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-31 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1968 
to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has current bilateral hearing loss which 
meets VA regulatory requirements for a current hearing loss 
disability.

3.  Bilateral hearing loss was noted upon an enlistment 
examination conducted in August 1967, one year before 
entrance onto active duty, but it was not considered of such 
severity as to be disqualifying for service.

4.  Four subsequent audiometric tests in service, including 
testing done during the December 1970 separation examination, 
did not result in findings indicating bilateral hearing loss 
but rather showed normal hearing.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. § 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2005).

2.  In the alternative, bilateral hearing loss, if pre-
existing service, was not aggravated in service.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2005); see Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per 
curiam order noting Board's fundamental authority to decide a 
claim in the alternative).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2004, prior to the initial 
decision on the claim in December 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the veteran in the July 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter notified the veteran that to support 
the claim for service-connected compensation benefits, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease, or event in 
military service.

In addition, the RO informed the veteran in the July 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining records held by any Federal 
agency and any relevant records not held by a Federal agency, 
specifically, medical records from State or local 
governments, private doctors and hospitals, or employers.  
Further, the RO notified the veteran in the July 2004 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
provide enough information about his records so that the RO 
can request them from the person or agency that has them.  
Also, the RO informed the veteran that it is his 
responsibility that all records not in the possession of a 
Federal department or agency are received by the VA.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the veteran provide any 
evidence to show that his bilateral hearing loss existed from 
military service to the present time.  Also, the Board notes 
that, in the December 2004 rating and the September 2005 
statement of the case, the RO informed the veteran of the 
reasons for the denial of his service connection claim and, 
in so doing, notified him of the evidence that was needed to 
substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records and VA records are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran throughout 
the course of this appeal by providing him with an SOC which 
informed him of the laws and regulations relevant to the 
veteran's claim.  Furthermore, the RO provided the veteran 
with a VA audiological examination in October 2004 and 
obtained a VA audiological opinion in November 2004.  In an 
August 2004 statement, the veteran informed the Board that 
since he has sought no treatment during service or after 
service, there are no treatment records available.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Evidence and Analysis

The veteran contends that he has bilateral hearing loss as a 
result of exposure to helicopter and artillery noise while in 
service.  The veteran's August 1967 pre-induction examination 
reported no complaints, treatment or diagnosis of hearing 
loss.  The veteran was administered an audiological 
examination at that time which, except at 4000 Hertz, 
revealed normal puretone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
N/A
50 (55)
LEFT
-5 (10)
-5 (5)
-5 (5)
N/A
35 (40)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Furthermore, on the veteran's induction examination, the 
examining physician assigned the following physical profile 
scores:

P
U
L
H
E
S
1
1
1
2
1
1

The veteran was administered periodic audiological 
examinations in August 1968, June 1969, and September 1970.  
These examinations revealed normal puretone threshold levels 
as follows:

August 1968:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
10
LEFT
0
0
5
N/A
10

June 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

September 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
10
LEFT
5
5
5
N/A
5
Thereafter, on the December 1970 separation examination, 
audiometric examination revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
10
LEFT
5
5
5
N/A
5

The veteran filed his claim for hearing loss in July 2004, 
requesting service connection for hearing loss and tinnitus.  
He stated that his disability began in November 1968.  In 
September 2004, the RO requested a medical opinion as to 
whether it was as likely as not that the veteran's hearing 
loss was due to in-service or post-service acoustic trauma, 
family history of hearing loss, use of ototoxic drugs, or 
some other cause.  

In October 2004, the veteran underwent an audiological 
examination at the VA Medical Center in St. Louis, Missouri 
that revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
80
75
LEFT
15
20
60
75
75

The examination indicated that the veteran had high frequency 
sensorineural hearing loss bilaterally with maximum word 
recognition scores of 80 percent for the right ear and 76 
percent for the left ear.

Since the claims file was unavailable during the October 2004 
audio examination, the VA physician reviewed the veteran's 
claims file in November 2004 and noted that, as a helicopter 
pilot, the veteran would have likely been exposed to 
hazardous noise levels.  However, the VA physician noted that 
the audiogram at the time of the veteran's separation 
indicated that the veteran's hearing was normal at that time.  
In light of this, the examiner rendered the opinion that the 
veteran's hearing loss was "not as likely as not related to 
his military service."

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for other organic diseases of the nervous system, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principal, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, Vet. App. 247, 253 (1999)).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service; 
clear and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Establishing clear and unmistakable 
evidence of a lack of aggravation includes showing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  
In determining whether the veteran should be service 
connected for bilateral hearing loss, the Board notes that 
the October 2004 audiological examination clearly shows that 
the veteran has current bilateral hearing loss for VA service 
connection purposes.  38 C.F.R. § 3.385.  That examination 
reflected three auditory thresholds with a decibel rating 
greater than 26 and speech recognition scores less than 94 
percent bilaterally.  The remaining question is whether his 
current hearing loss had its onset in service or is due to 
some disease, injury, or event in service including noise 
exposure.

Concerning this, the Board notes that In his July 2004 claim, 
the veteran contended that his hearing loss began in November 
1968.  He further stated in an August 2004 statement that it 
was exposure to helicopter and artillery noise while in 
service that caused his hearing loss.  Although the Board 
acknowledges that exposure to helicopter and artillery noise 
in service was consistent with the circumstances of the 
veteran's service in this case, the Board notes that, because 
he is a lay person without medical training, the veteran's 
own statements about the cause of his hearing loss do not 
constitute competent medical evidence regarding the cause or 
etiology of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that matters involving special 
experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Although he was exposed to helicopter and artillery noise in 
service, the veteran's service medical records, with the 
exception of the enlistment examination discussed further 
below, do not show hearing loss in service.  Specifically, 
audiometric testing done on four occasions, in August 1968, 
June 1969, September 1970, and December 1970, reflect 
findings of normal hearing and designation of "1" by the 
examiners under "H" for hearing in the physical profile 
block.  (In a physical profile block on an examination report 
there are six categories (P, U, L, H, E, S), including "H" 
for hearing.  See Odiorne v. Principal, 3 Vet. App. 456, 457 
(1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 
1987) ("An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.").  Thus, the preponderance of the 
evidence showing audiometric testing in service showed normal 
hearing-4 examinations versus one showing some degree of 
hearing loss.  Moreover, the one examination showing a degree 
of hearing loss was conducted in August 1967, a year prior to 
entry to service and therefore before any noise exposure in 
service could have taken place. 

In addition, the Board notes that, in reviewing the evidence 
in the claims file including the December 1970 separation 
examination, the VA physician concluded in November 2004 that 
the veteran's hearing loss was "not as likely as not related 
to his military service."  Except for the veteran's lay 
statements, there is no evidence to the contradict the VA 
physician's opinion.  Therefore, there is no medical opinion 
to show a nexus between the veteran's exposure to helicopter 
and artillery noise in service and his current bilateral 
hearing loss.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss on a direct basis as 
having had its onset in service or as being the result of a 
disease, injury, or event, including noise exposure, incurred 
in service.  See Gilbert, 1 Vet. App. at 54. 

In the alternative, the Board notes that hearing loss was 
noted on the August 1967 enlistment examination and a 
physical profile of "2" assigned under "H" for hearing; 
the hearing loss was not of such a degree as to disqualify 
the veteran for service, and he was accepted.  Because 
hearing loss was noted at entrance to service, the 
presumption of sound condition does not attach with regard to 
that disorder.  However, service connection may not be 
granted based on aggravation in this case because there was 
no increase in the severity of the disability during service.  
38 C.F.R. § 3.306(b) (Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service).  Rather, subsequent audiological 
evaluations in service, including on the separation 
examination show normal hearing and a designation of "1" 
under "H" for hearing in the physical profile block.  
Accordingly, based on this evidence, the Board finds in the 
alternative that bilateral hearing loss, if pre-existing 
service, was not aggravated in service.  38 U.S.C.A. §§ 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2005); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


